Title: To Alexander Hamilton from Henry Lee, 7 October 1793
From: Lee, Henry
To: Hamilton, Alexander



Richmond7th Octr. 93
My dear sir

I heard of your illness, with pain I heard of your repulse in n jersey, of your consternating Mr. Mrs Morris & above all the angelic Miss Morris in their retreat with wonder.
I wished for your return to health with affectionate sincerity, & I feel astonished at the recollection of this wish, in as much as you seemed to me long ago beset with trouble, & I have ever held death a sleep ending in better condition.
But why will you not answer my letters & say whether St. domingo bills on France in the hands of our citizens ought or ought not to be taken up by the Govr. of the U. States.
God bless you if you can be blessed. Receive My affect. farewell

H Lee

